DETAILED ACTION
The amendment filed 08/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (2014/0054097) in view of Higginbotham, III et al. (2020/0207431).
	With regard to claim 1, Bryant discloses a method for moving a drilling rig, comprising: 
	Receiving, at a control system, a selection of a rig walking mode, wherein the rig walking mode corresponds to a direction of movement (abstract, para 0078); determining an angle of orientation for feet of the drilling rig based on the selected rig walking mode (figs. 9-12); rotating the feet by sending signals from the control system such that the feet are in the angle of orientation (para 0078-0079); 
	Bryant is silent as to determining the angle of orientation using the control system and wherein the angles of orientation are coordinated so as to result in the rig moving in the direction of movement corresponding to the rig walking mode that was selected
	Higginbotham discloses a walking system (abstract) for a drilling rig (para 0053) that comprises  determining the angle of orientation using the control system (via 112; para 0056) and wherein the angles of orientation are coordinated so as to result in the rig moving in the direction of movement corresponding to the rig walking mode that was selected (para 100; wherein control system controls multiple loads).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bryant and include the control system as taught by Higginbotham in order to ensure the proper orientation of the feet as desired.
	With regard to claim 2, Bryant further discloses receiving a walk command after receiving the selection of the rig walking mode, wherein rotating the feet occurs in response to receiving the walk command (para 0078; automation).
	
	With regard to claims 3, 9, and 18, Higginbotham further discloses the walking system comprises rotating the feet comprises receiving a feedback signal from a rotary position sensor coupled to a rotation mechanism configured to rotate one of the feet; and adjusting a rotation of the one of the feet in response to the feedback signal (para 0056, 0059, 0061, 0062, 0100; fig. 17).
	With regard to claims 5, 16, and 20, Bryant discloses the claimed invention as well as rotating the feet to separate angles (fig. 10) however fails to explicitly state the first and second angles being different by between about 1 degree and about 10 degrees. It would have been obvious to one having 
	With regard to claim 6, Higginbotham further discloses receiving the selection comprises receiving the selection from a control device, the method further comprising disabling individual control of the feet by the control device (para 0014, 0054; fig. 17).

	With regard to claim 7, Bryant discloses a drilling rig system (abstract), comprising: 
	a substructure (10);
	a plurality of walking pods (100/120/170) coupled to the substructure (fig. 1), each of the walking pods comprising a rotating mechanism (para 0055-0056), a lift mechanism (122), a travel mechanism (para 0028), and a foot (172), wherein the rotating mechanism is configured to rotate the foot relative to the substructure and a ground (para 0054-0056), the lift mechanism is configured to raise and lower the foot relative to the substructure and the ground (para 0068), and the travel mechanism is configured to move the foot relative to the substructure and the ground in a horizontal direction (abstract); and
	a control system in communication with the plurality of walking pods, wherein the control system is configured to (para 0078):
	receive a selection of a rig walking mode, wherein the rig walking mode comprises a walking direction; cause the respective rotating mechanisms to rotate the respective feet, such that each foot of the walking pods is in the angle of orientation that was determined for the respective foot ( figs. 9-12); 
	Bryant is silent as to determining the angle of orientation using the control system and wherein the angles of orientation are coordinated so as to result in the rig moving in the direction of movement corresponding to the rig walking mode that was selected
	Higginbotham discloses a walking system (abstract) for a drilling rig (para 0053) that comprises  determining the angle of orientation using the control system (via 112; para 0056) and wherein the angles of orientation are coordinated so as to result in the rig moving in the direction of movement corresponding to the rig walking mode that was selected (para 100; wherein control system controls multiple loads).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bryant and include the control system as taught by Higginbotham in order to ensure the proper orientation of the feet as desired.
	With regard to claim 8, Higginbotham further discloses the control system comprises a rig controller and a mobile control module, the mobile control module being in communication with the plurality of walking pods via the rig controller (para 0068; fig. 17).
	With regard to claim 10, Bryant further discloses a slew drive (fig. 5A).
	
	With regard to claim 11-12, the phrase "configured to" is claim language that suggests or makes optional but does not require steps to be performed and does not limit a claim to a particular structure.  See MPEP 2111.04.  The examiner contends that the control system Higginbotham is capable of decreasing speed rotation and thus meets the claimed limitations.

	With regard to method claims 17 and 19, the claimed method of moving a drilling rig would inherently be performed by the modification of Bryant to include automated and coordinated control system as taught by Higginbotham, as discussed above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (2014/0054097) in view of Higginbotham, III et al. (2020/0207431) as applied to claim 1 above, and further in view of Naito (5,941,359).
With regard to claim 4, Bryant, as modified, discloses the invention substantially as claimed however is silent regarding rotating the feet comprises reducing a rotation speed of the feet prior to reaching the angle of orientation.
Naito discloses it is known to reduce speed of an object prior to reaching its final position (abstract; col. 4, lines 25-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Bryant and reduce the rotation speed of the feet prior to reaching the angle of orientation of Bryant in order to reduce stress on the components and increase useable life.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 	
	In response to applicant’s argument that Bryant in view of Higginbotham fails to disclose the invention as claimed, the examiner disagrees.  First, the examiner contends applicant’s argument are further limiting than the claimed invention.  The examiner contends that individually rotating each foot to lift, rotate, and move the drilling rig may be defined as a “coordinated angular orientation scheme”.  The individual feet working together is being coordinated.  Nonetheless, the examiner contends Higginbotham discloses using the control system to determine the angle of orientation in a coordinated manner in at least paras 0093, 0100 and figs. 18a-18b wherein a master control systems controls all the legs.  
	In response to applicant’s arguments regarding claim 4, the examiner has cited Naito (5,941,359) as discussed above.  
	In response to applicant’s argument regarding claims 5, 16, and 20, the examiner disagrees.  The examiner contends Bryant discloses offset angles as discussed above, however lacks specific angles.  It is considered, however, that feet orientation is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at an angle between 1 and 10 degrees through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
11/24/2021